

Exhibit 10.2


















VOYA FINANCIAL, INC.
2014 OMNIBUS EMPLOYEE INCENTIVE PLAN






--------------------------------------------------------------------------------



Table of Contents
ARTICLE I GENERAL
1


 
 
1.1       Purpose
1


 
 
1.2       Definitions of Certain Terms
1


 
 
1.3       Administration
6


 
 
1.4       Persons Eligible for Awards
7


 
 
1.5       Types of Awards under Plan
7


 
 
1.6       Shares of Common Stock Available for Awards
8


 
 
ARTICLE II AWARDS UNDER THE PLAN
8


 
 
2.1       Agreements Evidencing Awards
8


 
 
2.2       No Rights as a Stockholder
9


 
 
2.3       Options
9


 
 
2.4       Restricted Shares
10


 
 
2.5       Restricted Stock Units
10


 
 
2.6       Dividend Equivalent Rights
10


 
 
2.7       Other Stock-Based Awards
11


 
 
2.8       Individual Limitation on Awards
11


 
 
2.9       Repayment if Conditions Not Met
11


 
 
ARTICLE III MISCELLANEOUS
11


 
 
3.1       Amendment of the Plan
11


 
 
3.2       Tax Withholding
12


 
 
3.3       Required Consents and Legends
12


 
 
3.4       Right of Offset
12


 
 
3.5       Nonassignability; No Hedging
13


 
 
3.6       Change in Control
13


 
 
3.7       Right of Discharge Reserved
14


 
 
3.8       Nature of Payments
14


 
 
3.9       Non-Uniform Determinations
14


 
 
3.10     Other Payments or Awards
14


 
 
3.11     Plan Headings
14


 
 
3.12     Termination of Plan
14


 
 
3.13     Section 409A
15


 
 
3.14     Clawback/Recoupment
16


 
 
3.15     Governing Law
16


 
 
3.16     Choice of Forum
16












i

--------------------------------------------------------------------------------



3.17     Severability; Entire Agreement
17


 
 
3.18     Waiver of Claims
17


 
 
3.19     No Third Party Beneficiaries
17


 
 
3.20     Successors and Assigns of Voya Financial
17


 
 
3.21     Waiver of Jury Trial
17


 
 
3.22     Date of Adoption, Approval of Stockholders and Effective Date
17






ii

--------------------------------------------------------------------------------



VOYA FINANCIAL, INC.
2014 OMNIBUS EMPLOYEE INCENTIVE PLAN
ARTICLE I
GENERAL
1.1        Purpose
The Voya Financial, Inc. 2014 Omnibus Employee Incentive Plan is (as amended
from time to time, the “Plan”) is designed to help the Company (as hereinafter
defined): (1) attract, retain and motivate officers and key employees (including
prospective employees), Consultants and others who may perform services for the
Company (other than non-employee directors of the Company (as hereinafter
defined)); (2) align the interests of such persons with the stockholders of Voya
Financial; and (3) promote ownership of Voya Financial’s equity.
This Plan governs Awards granted on or after the Effective Date (as hereinafter
defined). This Plan will not affect the terms or conditions of any equity award
grants under any other plans before the Effective Date.
1.2        Definitions of Certain Terms
For purposes of this Plan, the following terms have the meanings set forth
below:
1.2.0    “Affiliate” means any person or entity that controls, is controlled by
or is under common control with the Company.
1.2.1    “Award” means an award made pursuant to the Plan.
1.2.2    “Award Agreement” means the written document by which each Award is
evidenced, and which the Committee will require a Grantee to execute or
acknowledge as a condition to receiving an Award or the benefits under an Award,
and which sets forth the terms and provisions applicable to Awards granted under
the Plan to such Grantee. Any reference herein to an agreement in writing will
be deemed to include an electronic writing to the extent permitted by applicable
law.
1.2.3    “Board” means the Board of Directors of Voya Financial.
1.2.4    “Business Combination” has the meaning set forth in Section 1.2.7(d).
1.2.5    “Certificate” means a stock certificate (or other appropriate document
or evidence of ownership) representing shares of Common Stock.
1.2.6    “Cause” means (x) with respect to a Grantee employed pursuant to a
written employment agreement which agreement includes a definition of “Cause”,
“Cause” as defined in that agreement or (y) with respect to any other Grantee,
the occurrence of any of the following:
(a)        such Grantee’s commission of any felony or any crime involving fraud,
dishonesty or moral turpitude under the laws of the United States or any state
thereof or under the laws of any other jurisdiction;
(b)        such Grantee’s commission of, or participation in, a fraud or act of
dishonesty against Voya Financial or any Subsidiary or any client of Voya
Financial or of any Subsidiary;
(c)         such Grantee’s material violation of any material contract or
agreement between the Grantee and Voya Financial or any Subsidiary;
 

1

--------------------------------------------------------------------------------



(d)         any act or omission by Grantee involving malfeasance or gross
negligence in the performance of Grantee’s duties and responsibilities to the
material detriment of Voya Financial or any Subsidiary; or
(e)         such Grantee’s material violation of the applicable rules or
regulations of any governmental or self-regulatory authority that causes
material harm to Voya Financial or any Subsidiary, such Grantee’s
disqualification or bar by any governmental or self-regulatory authority from
serving in the capacity required by his or her job description or such Grantee’s
loss of any governmental or self-regulatory license that is reasonably necessary
for such Grantee to perform his or her duties or responsibilities, in each case
as an employee or a Consultant, as applicable, of Voya Financial or any
Subsidiary.
The determination as to whether Cause has occurred shall be made by the
Committee in its sole discretion and, in such case, the Committee also may, but
shall not be required to, specify the date such Cause occurred (including by
determining that a prior termination of Employment was for Cause).
1.2.7    “Change in Control” means the occurrence of any of the following
events:
(a)         individuals who, on the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the
Effective Date, whose election or nomination for election was approved by a vote
of at least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of Voya Financial in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of Voya Financial as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;
(b)         any person (as defined in Section 3(a)(9) of the Exchange Act and
used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), becomes a
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of Voya Financial representing 30% or more of the
combined voting power of Voya Financial’s then-outstanding securities eligible
to vote for the election of the Board (the “Voya Financial Voting Securities”);
provided, however, that the event described in this paragraph (b) shall not be
deemed to be a Change in Control by virtue of the ownership of, or an
acquisition of, Voya Financial Voting Securities: (1) by Voya Financial or any
Subsidiary, (2) by any employee benefit plan (or related trust) sponsored or
maintained by Voya Financial or any Subsidiary, (3) by any underwriter
temporarily holding securities pursuant to an offering of such securities or
(4) pursuant to a Non-Qualifying Transaction (as defined in Section 1.2.7(d));
(c)         the approval by the stockholders of Voya Financial of any
dissolution or liquidation of Voya Financial or the consummation of a sale of
all or substantially all of Voya Financial’s assets; or
(d)         the consummation of any merger, consolidation or statutory share
exchange or similar form of corporate transaction involving Voya Financial that
requires the approval of the stockholders of Voya Financial, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”) unless immediately following such Business Combination: (1) more
than 50% of the total voting power of (A) the entity resulting from such
Business Combination (the “Surviving Entity”), or (B) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of at least 95% of the voting power, is represented by Voya Financial Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which such Voya Financial
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Voya Financial Voting Securities among
the holders thereof immediately prior to the Business Combination), (2) no
person (other than any employee benefit plan (or related trust) sponsored or
maintained by the Surviving Entity or the parent) is or becomes the beneficial
owner, directly or indirectly, of 30% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the parent (or, if
there is no parent, the Surviving Entity) and (3) at least a majority of the
members of the board of directors of the parent (or, if there is no parent, the
Surviving Entity) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (1), (2) and
(3) described in this Section (d) shall be deemed a “Non-Qualifying
Transaction”).
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 30% of the
Voya Financial Voting Securities as a result of the acquisition of Voya
Financial Voting Securities by Voya Financial which reduces the number of Voya
Financial Voting Securities outstanding; provided that if after such acquisition
by Voya Financial such person becomes the beneficial owner of additional Voya
Financial Voting Securities that increases the percentage of outstanding Voya
Financial Voting Securities beneficially owned by such person, a Change in
Control shall then occur.
1.2.8    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto, and the applicable rulings and regulations
thereunder.
1.2.9    “Committee” has the meaning set forth in Section 1.3.1.
1.2.10  “Common Stock” means the common stock of Voya Financial, par value $0.01
per share, and any other securities or property issued in exchange therefor or
in lieu thereof pursuant to Section 1.6.3.
1.2.11  “Company” means Voya Financial, Inc. and any Subsidiary.
1.2.12  “Consent” has the meaning set forth in Section 3.3.2.
1.2.13  “Consultant” means any individual (other than a non-employee director of
Voya Financial) who provides bona fide consulting or advisory services to Voya
Financial or any Subsidiary pursuant to a written agreement.
1.2.14  “Covered Person” has the meaning set forth in Section 1.3.4.
1.2.15  “Effective Date” has the meaning set forth in Section 3.22.
1.2.16  “Employee” means a regular, active employee and a prospective employee
of Voya Financial or any Subsidiary, as determined by the Committee, in its sole
discretion.
1.2.17  “Employment” means a Grantee’s performance of services for Voya or any
Subsidiary, as determined by the Committee. The terms “employ” and “employed”
will have their correlative meanings. The Committee in its sole discretion may
determine (a) whether and when a Grantee’s leave of absence results in a
termination of Employment, (b) whether and when a change in a Grantee’s
association with Voya Financial or any Subsidiary results in a termination of
Employment and (c) the impact, if any, of any such leave of absence or change in
association on outstanding Awards. Unless expressly provided otherwise, any
references in the Plan or any Award Agreement to a Grantee’s Employment being
terminated will include both voluntary and involuntary terminations.
Notwithstanding the foregoing, with respect to any Award subject to Section 409A
of the Code (“Section 409A”) (and not exempt therefrom), a termination of
Employment occurs when a Grantee experiences a “separation from service” (as
such term is defined under Section 409A).
 

2

--------------------------------------------------------------------------------





1.2.18  “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor thereto, and the applicable rules and
regulations thereunder.
1.2.19  “Fair Market Value” means, with respect to a share of Common Stock, the
closing price reported for the Common Stock on the applicable date as reported
on the New York Stock Exchange or, if not so reported, as determined in
accordance with a valuation methodology approved by the Committee, unless
determined as otherwise specified herein. For purposes of the grant of any
Award, the applicable date will be the trading day on which the Award is granted
or, if the date the Award is granted is not a trading day, the trading day
immediately prior to the date the Award is granted. For purposes of the exercise
of any Award, the applicable date is the date a notice of exercise is received
by the Company or, if such date is not a trading day, the trading day
immediately following the date a notice of exercise is received by the Company.
1.2.20  “Family Member” means, as to a Grantee, any (i) child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, mother-in-law,
father-in-law, son-in-law or daughter-in-law (including adoptive relationships),
or domestic partner of such Grantee, (ii) trusts for the exclusive benefit of
one or more such persons and/or the Grantee and (iii) other entity owned solely
by one or more such persons and/or the Grantee.
1.2.21  “Good Reason” means, in the absence of written consent of a Grantee:
(a)        any material and adverse change in the Grantee’s position or
authority with Voya Financial or any Subsidiary as in effect immediately before
a Change in Control, other than an isolated and insubstantial action not taken
in bad faith and which is remedied by Voya Financial or any Subsidiary within 60
days after receipt of notice thereof given by the Grantee;
(b)         the transfer of the Grantee’s primary work site to a new primary
work site that is more than 50 miles from the Grantee’s primary work site in
effect immediately before a Change in Control; or
(c)         a diminution of the Grantee’s base salary in effect immediately
before a Change in Control by more than 10%, unless such diminution applies to
all similarly situated employees.
Notwithstanding the foregoing, placing the Grantee on a paid leave for up to 90
days, pending the determination of whether there is a basis to terminate the
Grantee for Cause, shall not constitute a Good Reason event. If the Grantee does
not deliver to Voya Financial or the Subsidiary of whom he is an Employee, as
applicable, a written notice of termination within 60 days after the Grantee has
knowledge that an event constituting Good Reason has occurred, the event will no
longer constitute Good Reason. In addition, the Grantee must give Voya Financial
or the Subsidiary, as applicable, notice and 30 days to cure the event
constituting Good Reason.
1.2.22  “Grantee” means an Employee or Consultant who receives an Award.
1.2.23  “Incentive Stock Option” means a stock option to purchase shares of
Common Stock that is intended to be an “incentive stock option” within the
meaning of Sections 421 and 422 of the Code, as now constituted or subsequently
amended, or pursuant to a successor provision of the Code, and which is
designated as an Incentive Stock Option in the applicable Award Agreement.
1.2.24  “Incumbent Directors” has the meaning set forth in Section 1.2.7(a).
1.2.25  “ING Group” means ING Groep N.V., a public limited liability company
formed under the laws of The Netherlands.
1.2.26  “Non-Qualifying Transaction” has the meaning set forth in
Section 1.2.7(d).
 

3

--------------------------------------------------------------------------------





1.2.27  “Performance Goals” means the goals determined by the Committee, in its
discretion, to be applicable to a Grantee with respect to an Award. Performance
goals for any Award intended to be “performance-based compensation” under
Section 162(m) of the Code (other than stock options) will relate to one or more
of the following criteria: stock price, operating earnings (before or after
tax), adjusted operating earnings (before or after tax), net income, return on
equity, return on capital, adjusted return on equity, adjusted return on
capital, market share, distributable earnings (before or after holding company
expense), level of expenses, growth in revenue, earnings before interest, taxes,
depreciation and amortization, cash flow, earnings per share, book value per
share, return on invested capital, return on assets, economic value added, and
improvements in or attainment of working capital levels, in each case either in
absolute terms or relative to the performance of one or more similarly situated
companies or a published index covering the performance of a number of
companies. As determined by the Committee, the Performance Goals applicable to
an Award may provide for a targeted level or levels of achievement on a whole
Company basis or with respect to one or more businesses, business units,
segments or Subsidiaries, or on the basis of individual performance. The
Performance Goals may differ from Grantee to Grantee and from Award to Award.
Any criteria used may be measured in absolute terms or relative to comparative
companies and may be subject to adjustment as determined by the Committee in its
discretion. The Committee may provide, in connection with the setting of the
Performance Goals, that any evaluation of performance may include or exclude
certain items that may occur during any fiscal year of the Company, including,
without limitation, the following: (i) asset write downs; (ii) litigation or
claim judgments or settlements; (iii) the effect of changes in tax laws,
accounting principles or other laws or provisions affecting reported results;
(iv) any reorganization and restructuring programs; (v) DAC/VOBA unlocking, as
described in the Company’s periodic financial disclosures; (vi) extraordinary or
nonrecurring items, or other notable items; (vii) acquisitions or divestitures;
and (viii) foreign exchange gains and losses; provided that to the extent such
inclusions or exclusions affect Awards intended to be “performance-based
compensation” under Section 162(m) of the Code (other than stock options), they
shall be prescribed in a form that meets the requirements of Section 162(m) of
the Code for deductibility. In the case of any Award that is not intended to be
“performance-based compensation” under Section 162(m) of the Code, the Committee
has discretion to establish Performance Goals based on other criteria.
1.2.28  “Plan” has the meaning set forth in Section 1.1.
1.2.29  “Plan Action” has the meaning set forth in Section 3.3.1.
1.2.30  “Section 409A” has the meaning set forth in Section 1.2.18.
1.2.31  “Securities Act” means the Securities Act of 1933, as amended from time
to time, or any successor thereto, and the applicable rules and regulations
thereunder.
1.2.32  “Shareholder Agreement” has the meaning set forth in Section 1.3.5.
1.2.33  “Subsidiary” means any corporation or other entity in which Voya
Financial has a direct or indirect ownership interest of 50% or more of the
total combined voting power of the then-outstanding securities or interests of
such corporation or other entity entitled to vote generally in the election of
directors or managing partners.
1.2.34  “Surviving Entity” has the meaning set forth in Section 1.2.7(d).
1.2.35  “Ten Percent Stockholder” means a person owning stock possessing more
than 10% of the total combined voting power of all classes of stock of Voya
Financial and of any Subsidiary or parent corporation of Voya Financial.
1.2.36  “Voya Financial” means Voya Financial, Inc., a Delaware corporation.
 

4

--------------------------------------------------------------------------------





1.2.37  “Voya Financial Voting Securities” has the meaning set forth in
Section 1.2.7(b).
1.3         Administration
1.3.1    The Compensation and Benefits Committee of the Board (as constituted
from time to time, and including any successor committee, the “Committee”) will
administer the Plan. In particular, the Committee will have the authority in its
sole discretion to:
(a)         exercise all of the powers granted to it under the Plan;
(b)        construe, interpret and implement the Plan and all Award Agreements;
(c)         prescribe, amend and rescind rules and regulations relating to the
Plan, including rules governing the Committee’s own operations;
(d)         make all determinations necessary or advisable in administering the
Plan;
(e)        correct any defect, supply any omission and reconcile any
inconsistency in the Plan;
(f)         amend the Plan to reflect changes in applicable law;
(g)        grant Awards and determine who will receive Awards, when such Awards
will be granted and the terms of such Awards, including setting forth provisions
with regard to the effect of a termination of Employment on such Awards;
(h)        amend any outstanding Award Agreement in any respect, including,
without limitation, to (1) accelerate the time or times at which the Award
becomes vested, unrestricted or may be exercised (and, in connection with such
acceleration, the Committee may provide that any shares of Common Stock acquired
pursuant to such Award will be restricted shares, which are subject to vesting,
transfer, forfeiture or repayment provisions similar to those in the Grantee’s
underlying Award), (2) accelerate the time or times at which shares of Common
Stock are delivered under the Award (and, without limitation on the Committee’s
rights, in connection with such acceleration, the Committee may provide that any
shares of Common Stock delivered pursuant to such Award will be restricted
shares, which are subject to vesting, transfer, forfeiture or repayment
provisions similar to those in the Grantee’s underlying Award), (3) waive or
amend any goals, restrictions or conditions set forth in such Award Agreement,
or impose new goals, restrictions and conditions or (4) reflect a change in the
Grantee’s circumstances (e.g., a change to part-time employment status or a
change in position, duties or responsibilities); and
(i)         determine at any time whether, to what extent and under what
circumstances and method or methods, subject to Section 3.13, (1) Awards may be
(A) settled in cash, shares of Common Stock, other securities, other Awards or
other property (in which event, the Committee may specify what other effects
such settlement will have on the Grantee’s Award, including the effect on any
repayment provisions under the Plan or Award Agreement), (B) exercised or
(C) canceled, forfeited or suspended, (2) shares of Common Stock, other
securities, other Awards or other property and other amounts payable with
respect to an Award may be deferred either automatically or at the election of
the Grantee thereof or of the Committee, (3) to the extent permitted under
applicable law, loans (whether or not secured by Common Stock) may be extended
by the Company with respect to any Awards, (4) Awards may be settled by Voya
Financial, any Subsidiary or any of its affiliates or any of its or their
designees and (5) the exercise price for any stock option (other than an
Incentive Stock Option, unless the Committee determines that such a stock option
will no longer constitute an Incentive Stock Option) may be reset.
 

5

--------------------------------------------------------------------------------





1.3.2    Actions of the Committee may be taken by the vote of a majority of its
members present at a meeting (which may be held telephonically). Any action may
be taken by a written instrument signed by a majority of the Committee members,
and action so taken will be fully as effective as if it had been taken by a vote
at a meeting. The determination of the Committee on all matters relating to the
Plan or any Award Agreement will be final, binding and conclusive.
The Committee may allocate among its members and delegate to any person who is
not a member of the Committee or to any administrative group within the Company,
any of its powers, responsibilities or duties. In delegating its authority, the
Committee will consider the extent to which any delegation may cause Awards to
fail to be deductible under Section 162(m) of the Code or to fail to meet the
requirements of Rule 16(b)-3(d)(1) or Rule 16(b)-3(e) under the Exchange Act.
Except as specifically provided to the contrary, references to the Committee
include any administrative group, individual or individuals to whom the
Committee has delegated its duties and powers.
1.3.3    Notwithstanding anything to the contrary contained herein, the Board
may, in its sole discretion, at any time and from time to time, grant Awards or
administer the Plan. In any such case, the Board will have all of the authority
and responsibility granted to the Committee herein.
1.3.4    No Employee or member of the Board (each such person, a “Covered
Person”) will have any liability to any person (including any Grantee) for any
action taken or omitted to be taken or any determination made in good faith with
respect to the Plan or any Award, except as expressly provided by statute. Each
Covered Person will be indemnified and held harmless by Voya Financial against
and from (a) any loss, cost, liability or expense (including attorneys’ fees)
that may be imposed upon or incurred by such Covered Person in connection with
or resulting from any action, suit or proceeding to which such Covered Person
may be a party or in which such Covered Person may be involved by reason of any
action taken or omitted to be taken under the Plan or any Award Agreement, in
each case, in good faith and (b) any and all amounts paid by such Covered
Person, with Voya Financial’s approval, in settlement thereof, or paid by such
Covered Person in satisfaction of any judgment in any such action, suit or
proceeding against such Covered Person, provided that Voya Financial will have
the right, at its own expense, to assume and defend any such action, suit or
proceeding and, once Voya Financial gives notice of its intent to assume the
defense, Voya Financial will have sole control over such defense with counsel of
Voya Financial’s choice. The foregoing right of indemnification will not be
available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case,
not subject to further appeal, determines that the acts or omissions of such
Covered Person giving rise to the indemnification claim resulted from such
Covered Person’s bad faith, fraud or willful misconduct. The foregoing right of
indemnification will not be exclusive of any other rights of indemnification to
which Covered Persons may be entitled under Voya Financial’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any other power
that Voya Financial may have to indemnify such persons or hold them harmless.
1.3.5    In its implementation of this Plan and the performance of its
obligations hereunder, including the granting, terms and performance of any
Awards pursuant to this Plan, the Committee will comply with the provisions of
the Shareholder Agreement, dated May 7, 2013 (the “Shareholder Agreement”),
between the Company and ING Group, including Section 6.4(c) thereof, until the
Shareholder Agreement is terminated in accordance with its terms, including
pursuant to Section 10.15 thereof.
1.4        Persons Eligible for Awards
Awards under the Plan may be made to Employees and Consultants.
1.5        Types of Awards under Plan
Awards may be made under the Plan in the form of any of the following, in each
case in respect of Common Stock: (a) performance shares, (b) restricted shares,
(c) restricted stock units, (d) dividend equivalent rights, (e) stock options
and (f) other stock-based or stock-related Awards (including performance-based
awards and as further described in Section 2.7) that the Committee determines to
be consistent with the purposes of the Plan and the interests of the Company.

6

--------------------------------------------------------------------------------





1.6         Shares of Common Stock Available for Awards
1.6.1    Common Stock Subject to the Plan. Subject to the other provisions of
this Section 1.6, the total number of shares of Common Stock that may be issued
pursuant to Awards granted under the Plan shall be 17,800,000. Such shares of
Common Stock may, in the discretion of the Committee, be either authorized but
unissued shares or shares previously issued and reacquired by Voya Financial.
Shares of Common Stock issued in connection with awards that are assumed,
converted or substituted as a result of the acquisition by Voya Financial or a
Subsidiary of another company (including by way of merger, combination or
similar transaction) will not count against the number of shares that may be
issued under the Plan.
1.6.2    Replacement of Shares.  If any Award is forfeited, expires, terminates,
otherwise lapses or is settled for cash, in whole or in part, without the
delivery of Common Stock, then the shares of Common Stock covered by such
forfeited, expired, terminated or lapsed Award will again be available for grant
under the Plan. For the avoidance of doubt, the following will not again become
available for issuance under the Plan: (A) any shares of Common Stock withheld
in respect of taxes, (B) any shares tendered or withheld to pay the exercise
price of stock options, and (C) any shares repurchased by the Company from the
optionee with the proceeds from the exercise of stock options.
1.6.3    Adjustments.  The Committee will adjust the number of shares of Common
Stock authorized pursuant to Section 1.6.1, adjust the individual Grantee
limitations set forth in Section 2.8, adjust the number of shares of Common
Stock set forth in Section 2.3.2 that can be issued through Incentive Stock
Options and adjust the terms of any outstanding Awards (including, without
limitation, the number of shares of Common Stock covered by each outstanding
Award, the type of property to which the Award relates and the exercise or
strike price of any Award), in such manner as it deems appropriate (including,
without limitation, by payment of cash) to prevent the enlargement or dilution
of rights, or otherwise as it deems appropriate, for any increase or decrease in
the number of issued shares of Common Stock (or issuance of shares of stock
other than shares of Common Stock) resulting from a recapitalization, stock
split, reverse stock split, stock dividend, spinoff, splitup, combination,
reclassification or exchange of shares of Common Stock, merger, consolidation,
rights offering, separation, reorganization or liquidation, or any other change
in the corporate structure or shares of Voya Financial, including any
extraordinary dividend or extraordinary distribution; provided that no such
adjustment shall be made if or to the extent that it would cause an outstanding
Award to cease to be exempt from, or to fail to comply with, Section 409A. After
any adjustment made pursuant to this Section 1.6.3, the number of shares of
Common Stock subject to each outstanding Award will be rounded down to the
nearest whole number.
ARTICLE II
AWARDS UNDER THE PLAN
2.1        Agreements Evidencing Awards
Each Award granted under the Plan will be evidenced by an Award Agreement that
will contain such provisions and conditions as the Committee deems appropriate.
Unless otherwise provided herein, the Committee may grant Awards in tandem with
or, subject to Section 3.13, in substitution for or satisfaction of any other
Award or Awards granted under the Plan or any award granted under any other plan
of Voya Financial or any of its Affiliates. By accepting an Award pursuant to
the Plan, a Grantee thereby agrees that the Award will be subject to all of the
terms and provisions of the Plan and the applicable Award Agreement.
 

7

--------------------------------------------------------------------------------





2.2         No Rights as a Stockholder
No Grantee (or other person having rights pursuant to an Award) will have any of
the rights of a stockholder of Voya Financial with respect to shares of Common
Stock subject to an Award until the delivery of such shares. Except as otherwise
provided in Section 1.6.3, no adjustments will be made for dividends,
distributions or other rights (whether ordinary or extraordinary, and whether in
cash, Common Stock, other securities or other property) for which the record
date is before the date the Certificates for the shares are delivered, or in the
event the Committee elects to use another system, such as book entries by the
transfer agent, before the date in which such system evidences the Grantee’s
ownership of such Shares.
2.3        Options
2.3.1    Grant.  Stock options may be granted in such number and at such times
during the term of the Plan as the Committee may determine.
2.3.2    Incentive Stock Options.  At the time of grant, the Committee will
determine (a) whether all or any part of a stock option granted to an eligible
Employee will be an Incentive Stock Option and (b) the number of shares subject
to such Incentive Stock Option; provided, however, that (1) the aggregate Fair
Market Value (determined as of the time the option is granted) of the Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by an eligible Employee during any calendar year (under all such
plans of Voya Financial or any Affiliate) will not exceed $100,000 and (2) no
Incentive Stock Option (other than an Incentive Stock Option that may be assumed
or issued by Voya Financial in connection with a transaction to which
Section 424(a) of the Code applies) may be granted to a person who is not
eligible to receive an Incentive Stock Option under the Code. The form of any
stock option which is entirely or in part an Incentive Stock Option will clearly
indicate that such stock option is an Incentive Stock Option or, if applicable,
the number of shares subject to the Incentive Stock Option. No more than
2,000,000 shares of Common Stock (as adjusted pursuant to the provisions of
Section 1.6.3) that can be delivered under the Plan shall be issued through
Incentive Stock Options.
2.3.3    Exercise Price.  The exercise price per share with respect to each
stock option will be determined by the Committee but will not be less than the
Fair Market Value of the Common Stock (or, in the case of an Incentive Stock
Option granted to a Ten Percent Stockholder, 110% of the Fair Market Value).
2.3.4    Term of Stock Option.  In no event will any stock option be exercisable
after the expiration of ten years (or, in the case of an Incentive Stock Option
granted to a Ten Percent Stockholder, five years) from the date on which the
stock option is granted.
2.3.5    Vesting and Exercise of Stock Option and Payment for Shares.  A stock
option may vest and be exercised at such time or times and subject to such terms
and conditions as will be determined by the Committee at the time the stock
option is granted and set forth in the Award Agreement. Subject to any
limitations in the applicable Award Agreement, any shares not acquired pursuant
to the exercise of a stock option on the applicable vesting date may be acquired
thereafter at any time before the final expiration of the stock option. To
exercise a stock option, the Grantee must give written notice to Voya Financial
specifying the number of shares to be acquired and accompanied by payment of the
full purchase price therefor in cash or by certified or official bank check or
in another form as determined by the Company, including: (a) personal check,
(b) shares of Common Stock, based on the Fair Market Value as of the exercise
date, of the same class as those to be granted by exercise of the stock option,
(c) any other form of consideration approved by the Company and permitted by
applicable law and (d) any combination of the foregoing. The Committee may also
make arrangements for the cashless exercise of a stock option. Any person
exercising a stock option will make such representations and agreements and
furnish such information as the Committee may in its discretion deem necessary
or desirable to assure compliance by Voya Financial, on terms acceptable to Voya
Financial, with the provisions of the Securities Act, the Exchange Act and any
other applicable legal requirements. If a Grantee so requests, shares acquired
pursuant to the exercise of a stock option may be issued in the name of the
Grantee and another jointly with the right of survivorship.
 

8

--------------------------------------------------------------------------------





2.3.6    Repricing.  Except as otherwise permitted by Section 1.6.3, reducing
the exercise price of stock options issued and outstanding under the Plan,
including through amendment, cancellation in exchange for the grant of a
substitute Award or repurchase for cash or other consideration (in each case
that has the effect of reducing the exercise price), will require approval of
the stockholders of Voya Financial.
2.4        Restricted Shares
2.4.1    Grants.  The Committee may grant or offer for sale restricted shares in
such amounts and subject to such terms and conditions as the Committee may
determine. The terms and conditions set forth by the Committee in the applicable
Award Agreement may relate to vesting and nontransferability restrictions that
will lapse upon the achievement of one or more goals related to the completion
of service by the Grantee or the achievement of Performance Goals, as determined
by the Committee at the time of grant. Upon the delivery of such shares, the
Grantee will have the rights of a stockholder with respect to the restricted
shares, subject to any other restrictions and conditions as the Committee may
include in the applicable Award Agreement. In the event that a Certificate is
issued in respect of restricted shares, such Certificate may be registered in
the name of the Grantee or its designated agent until the time the restrictions
lapse.
2.4.2    Right to Vote and Receive Dividends on Restricted Shares.  Each Grantee
of an Award of restricted shares will, during the period of restriction, be the
beneficial and record owner of such restricted shares and will have full voting
rights with respect thereto. Unless the Committee determines otherwise in an
Award Agreement, during the period of restriction, all dividends (whether
ordinary or extraordinary and whether paid in cash, additional shares or other
property) or other distributions paid upon any restricted share will be retained
by the Company for the account of the relevant Grantee. Such dividends or other
distributions will revert back to the Company if for any reason the restricted
share upon which such dividends or other distributions were paid reverts back to
the Company. Upon the expiration of the period of restriction, all such
dividends or other distributions made on such restricted share and retained by
the Company will be paid, without interest, to the relevant Grantee.
2.5        Restricted Stock Units
The Committee may grant Awards of restricted stock units in such amounts and
subject to such terms and conditions as the Committee may determine. A Grantee
of a restricted stock unit will have only the rights of a general unsecured
creditor of Voya Financial until delivery of shares of Common Stock, cash or
other securities or property is made as specified in the applicable Award
Agreement. The terms and conditions set forth by the Committee in the applicable
Award Agreement may relate to vesting and nontransferability restrictions that
will lapse upon the achievement of one or more goals related to the completion
of service by the Grantee or the achievement of Performance Goals, as determined
by the Committee at the time of grant. On the delivery date specified in the
Award Agreement, the Grantee of each restricted stock unit not previously
forfeited or terminated will receive one share of Common Stock, cash or other
securities or property equal in value to a share of Common Stock or a
combination thereof, as specified by the Committee.
2.6        Dividend Equivalent Rights
The Committee may include in the Award Agreement with respect to any Award a
dividend equivalent right entitling the Grantee to receive amounts equal to all
or any portion of the regular cash dividends that would be paid on the shares of
Common Stock covered by such Award if such shares had been delivered pursuant to
such Award. The Grantee of a dividend equivalent right will have only the rights
of a general unsecured creditor of Voya Financial until payment of such amounts
is made as specified in the applicable Award Agreement. In the event such a
provision is included in an Award Agreement, the Committee will determine
whether such payments will be made in cash, in shares of Common Stock or in
another form, whether they will be conditioned upon the exercise of the Award to
which they relate (subject to compliance with Section 409A), the time or times
at which they will be made, and such other terms and conditions as the Committee
will deem appropriate.
 

9

--------------------------------------------------------------------------------





2.7         Other Stock-Based Awards
The Committee may grant other types of stock-based or stock-related Awards
(including the grant or offer for sale of unrestricted shares of Common Stock
and the grant of performance-based awards) in such amounts and subject to such
terms and conditions as the Committee may determine. The terms and conditions
set forth by the Committee in the applicable Award Agreement may relate to
vesting and nontransferability restrictions that will lapse upon the achievement
of one or more goals related to the completion of service by the Grantee or the
achievement of Performance Goals, as determined by the Committee at the time of
grant. Such Awards may entail the transfer of actual shares of Common Stock to
Award recipients and may include Awards designed to comply with or take
advantage of the applicable local laws of jurisdictions other than the United
States.
2.8        Individual Limitation on Awards
The maximum number of shares of Common Stock that may be covered by Awards
granted under the Plan to any one individual in any one fiscal year of the
Company may not exceed 1,000,000 (as adjusted pursuant to the provisions of
Section 1.6.3).
2.9        Repayment if Conditions Not Met
If the Committee determines that all terms and conditions of the Plan and a
Grantee’s Award Agreement were not satisfied, then the Grantee will be obligated
to pay the Company immediately upon demand therefor, (a) with respect to a stock
option, an amount equal to the excess of the Fair Market Value (determined at
the time of exercise) of the shares of Common Stock that were delivered in
respect of such exercised stock option, over the exercise price paid therefor,
(b) with respect to restricted shares, an amount equal to the Fair Market Value
(determined at the time such shares became vested) of such restricted shares and
(c) with respect to restricted stock units, an amount equal to the Fair Market
Value (determined at the time of delivery) of the shares of Common Stock
delivered with respect to the applicable delivery date, in each case with
respect to clauses (a), (b) and (c) of this Section 2.9, without reduction for
any amount applied to satisfy withholding tax or other obligations in respect of
such Award.
ARTICLE III
MISCELLANEOUS
3.1        Amendment of the Plan
3.1.1    Unless otherwise provided in the Plan or in an Award Agreement, the
Board may from time to time suspend, discontinue, revise or amend the Plan in
any respect whatsoever but, subject to Section 1.6.3 and 3.6 or as otherwise
specifically provided herein, no such amendment shall materially adversely
impair the rights of the Grantee of any Award without the Grantee’s consent.
3.1.2    Unless otherwise determined by the Board, stockholder approval of any
suspension, discontinuance, revision or amendment will be obtained only to the
extent necessary to comply with any applicable laws, regulations or rules of a
securities exchange or self-regulatory agency; provided, however, if and to the
extent the Board determines that it is appropriate for Awards granted under the
Plan to constitute performance-based compensation within the meaning of
Section 162(m)(4)(C) of the Code, no amendment that would require stockholder
approval in order for amounts paid pursuant to the Plan to constitute
performance-based compensation within the meaning of Section 162(m)(4)(C) of the
Code will be effective without the approval of the stockholders of Voya
Financial as required by Section 162(m) of the Code and, if and to the extent
the Board determines it is appropriate for the Plan to comply with the
provisions of Section 422 of the Code, no amendment that would require
stockholder approval under Section 422 of the Code will be effective without the
approval of the stockholders of Voya Financial.
 

10

--------------------------------------------------------------------------------





3.2         Tax Withholding
Grantees shall be solely responsible for any applicable taxes (including,
without limitation, income and excise taxes) and penalties, and any interest
that accrues thereon, that they incur in connection with the receipt, vesting or
exercise of any Award. As a condition to the delivery of any shares of Common
Stock, cash or other securities or property pursuant to any Award or the lifting
or lapse of restrictions on any Award, or in connection with any other event
that gives rise to a federal or other governmental tax withholding obligation on
the part of the Company relating to an Award (including, without limitation, the
Federal Insurance Contributions Act (FICA) tax), (a) the Company may deduct or
withhold (or cause to be deducted or withheld) from any payment or distribution
to a Grantee whether or not pursuant to the Plan (including shares of Common
Stock otherwise deliverable), (b) the Committee will be entitled to require that
the Grantee remit cash to the Company (through payroll deduction or otherwise)
or (c) the Company may enter into any other suitable arrangements to withhold,
in each case in an amount sufficient in the opinion of the Company to satisfy
such withholding obligation.
3.3        Required Consents and Legends
3.3.1    If the Committee at any time determines that any Consent (as
hereinafter defined) is necessary or desirable as a condition of, or in
connection with, the granting of any Award, the delivery of shares of Common
Stock or the delivery of any cash, securities or other property under the Plan,
or the taking of any other action thereunder (each such action, a “Plan
Action”), then such Plan Action will not be taken, in whole or in part, unless
and until such Consent will have been effected or obtained to the full
satisfaction of the Committee. The Committee may direct that any Certificate
evidencing shares delivered pursuant to the Plan will bear a legend setting
forth such restrictions on transferability as the Committee may determine to be
necessary or desirable, and may advise the transfer agent to place a stop
transfer order against any legended shares.
3.3.2    The term “Consent” as used in this Article III with respect to any Plan
Action includes (a) any and all listings, registrations or qualifications in
respect thereof upon any securities exchange or under any federal, state, or
local law, or law, rule or regulation of a jurisdiction outside the United
States, (b) any and all written agreements and representations by the Grantee
with respect to the disposition of shares, or with respect to any other matter,
which the Committee may deem necessary or desirable in order to comply with the
terms of any such listing, registration or qualification or to obtain an
exemption from the requirement that any such listing, qualification or
registration be made, (c) any and all other consents, clearances and approvals
in respect of a Plan Action by any governmental or other regulatory body or any
stock exchange or self-regulatory agency, (d) any and all consents by the
Grantee to (1) the Company’s supplying to any third party recordkeeper of the
Plan such personal information as the Committee deems advisable to administer
the Plan, (2) the Company’s deducting amounts from the Grantee’s wages, or
another arrangement satisfactory to the Committee, to reimburse the Company for
advances made on the Grantee’s behalf to satisfy certain withholding and other
tax obligations in connection with an Award and (3) the Company’s imposing sales
and transfer procedures and restrictions and hedging restrictions on shares of
Common Stock delivered under the Plan and (e) any and all consents or
authorizations required to comply with, or required to be obtained under,
applicable local law or otherwise required by the Committee. Nothing herein will
require the Company to list, register or qualify the shares of Common Stock on
any securities exchange.
3.4        Right of Offset
In the event of a Grantee’s termination of Employment, the Company will have the
right to offset against its obligation to deliver shares of Common Stock (or
other property or cash) under the Plan or any Award Agreement any outstanding
amounts (including, without limitation, travel and entertainment or advance
account balances, loans, repayment obligations under any Awards, or amounts
repayable to the Company pursuant to tax equalization, housing, automobile or
other employee programs) that the Grantee then owes to the Company and any
amounts the Committee otherwise deems appropriate pursuant to any tax
equalization policy or agreement. Notwithstanding the foregoing, if an Award
provides for the deferral of compensation within the meaning of Section 409A,
the Committee will have no right to offset against its obligation to deliver
shares of Common Stock (or other property or cash) under the Plan or any Award
Agreement if such offset could subject the Grantee to the additional tax imposed
under Section 409A in respect of an outstanding Award.



11

--------------------------------------------------------------------------------





3.5         Nonassignability; No Hedging
No Award (or any rights and obligations thereunder) granted to any person under
the Plan may be sold, exchanged, transferred, assigned, pledged, hypothecated or
otherwise disposed of or hedged, in any manner (including through the use of any
cash-settled instrument), whether voluntarily or involuntarily and whether by
operation of law or otherwise, other than by will or by the laws of descent and
distribution, and all such Awards (and any rights thereunder) will be
exercisable during the life of the Grantee only by the Grantee or the Grantee’s
legal representative. Notwithstanding the foregoing, the Committee may permit
transfers of Awards to a Family Member (including transfers effected by a
domestic relations order (in which case the term “spouse” in the definition of
“Family Member” shall be deemed to include former spouses)) subject to such
terms and conditions as the Committee shall determine, including requiring that
such Awards be transferred without the receipt of consideration by the Grantee.
Any sale, exchange, transfer, assignment, pledge, hypothecation, or other
disposition in violation of the provisions of this Section 3.5 will be null and
void and any Award which is hedged in any manner will immediately be forfeited.
All of the terms and conditions of the Plan and the Award Agreements will be
binding upon any permitted successors and assigns.
3.6        Change in Control
3.6.1    Unless otherwise determined by the Committee (or unless otherwise set
forth in an employment agreement or an Award Agreement), if a Grantee’s
Employment is terminated by Voya Financial or any successor entity thereto
without Cause, or if the Grantee terminates employment for Good Reason, in each
case upon or within two years after a Change in Control, each Award granted to
such Grantee prior to such Change in Control shall become fully vested
(including the lapsing of all restrictions and conditions) and, as applicable,
exercisable as of the date of such termination of Employment, and any shares of
Common Stock deliverable pursuant to restricted stock units shall be delivered
promptly (but no later than 15 days) following such Grantee’s termination of
Employment, provided that, as of the Change in Control date, any outstanding
performance-based Awards shall be deemed earned at the greater of the target
performance level or actual performance level through the Change in Control date
(or if no target performance level is specified with respect to an Award, such
Award shall be deemed earned as if a target performance level had been set and
achieved at exactly 100% of such target performance level) with respect to all
open performance periods.
3.6.2    In the event of a Change in Control, a Grantee’s Award shall be
treated, to the extent determined by the Committee to be permitted under
Section 409A, in accordance with one of the following methods as determined by
the Committee in its sole discretion: (a) settle such Awards for an amount (as
determined in the sole discretion of the Committee) of cash or securities,
where, in the case of stock options, the value of such amount, if any, will be
equal to the in-the-money spread value (if any) of such Award; (b) provide for
the assumption of or the issuance of substitute awards that will substantially
preserve the otherwise applicable terms of any affected Awards previously
granted under the Plan, as determined by the Committee in its sole discretion;
or (c) provide that for a period of at least 20 days prior to the Change in
Control, any stock options will be exercisable as to all shares of Common Stock
subject thereto (but any such exercise will be contingent upon and subject to
the occurrence of the Change in Control and if the Change in Control does not
take place within a specified period after giving such notice for any reason
whatsoever, the exercise will be null and void) and that any stock options not
exercised prior to the consummation of the Change in Control will terminate and
be of no further force and effect as of the consummation of the Change in
Control. For the avoidance of doubt, in the event of a Change in Control, the
Committee may, in its sole discretion, terminate any stock option for which the
exercise price is equal to or exceeds the per share value of the consideration
to be paid in the Change in Control transaction without payment of consideration
therefor.
 

























12

--------------------------------------------------------------------------------



3.7         Right of Discharge Reserved
Neither the grant of an Award nor any provision in the Plan or in any Award
Agreement will confer upon any Grantee the right to continued Employment by the
Company or affect any right which the Company may have to terminate or alter the
terms and conditions of such Employment.
3.8        Nature of Payments
3.8.1    Any and all grants of Awards and deliveries of Common Stock, cash,
securities or other property under the Plan will be in consideration of services
performed or to be performed for the Company by the Grantee. Awards under the
Plan may, in the discretion of the Committee, be made in substitution in whole
or in part for cash or other compensation otherwise payable to a Grantee. Only
whole shares of Common Stock will be delivered under the Plan. Awards will, to
the extent reasonably practicable, be aggregated in order to eliminate any
fractional shares. Fractional shares may, in the discretion of the Committee, be
forfeited or be settled in cash or otherwise as the Committee may determine.
3.8.2    All such grants and deliveries of shares of Common Stock, cash,
securities or other property under the Plan will constitute a special
discretionary incentive payment to the Grantee and will not be required to be
taken into account in computing the amount of salary or compensation of the
Grantee for the purpose of determining any contributions to or any benefits
under any pension, retirement, profit-sharing, bonus, life insurance, severance
or other benefit plan of the Company or under any agreement with the Grantee,
unless the Company specifically provides otherwise.
3.9        Non-Uniform Determinations
3.9.1    The Committee’s determinations under the Plan and Award Agreements need
not be uniform and any such determinations may be made by it selectively among
persons who receive, or are eligible to receive, Awards under the Plan (whether
or not such persons are similarly situated). Without limiting the generality of
the foregoing, the Committee will be entitled, among other things, to make
non-uniform and selective determinations under Award Agreements, and to enter
into non-uniform and selective Award Agreements, as to (a) the persons to
receive Awards, (b) the terms and provisions of Awards and (c) whether a
Grantee’s Employment has been terminated for purposes of the Plan.
3.9.2    To the extent the Committee deems it necessary, appropriate or
desirable to comply with foreign law or practices and to further the purposes of
the Plan, the Committee may, without amending the Plan, establish special rules
applicable to Awards to Grantees who are foreign nationals, are employed outside
the United States, or both, and grant Awards (or amend existing Awards) in
accordance with those rules.
3.10        Other Payments or Awards
Nothing contained in the Plan will be deemed in any way to limit or restrict the
Company from making any award or payment to any person under any other plan,
arrangement or understanding, whether now existing or hereafter in effect.
3.11        Plan Headings
The headings in the Plan are for the purpose of convenience only and are not
intended to define or limit the construction of the provisions hereof.
3.12        Termination of Plan
The Board reserves the right to terminate the Plan at any time; provided,
however, that in any case, the Plan will terminate on the tenth anniversary of
the Effective Date, and provided, further, that all Awards made under the Plan
before its termination will remain in effect until such Awards have been
satisfied or terminated in accordance with the terms and provisions of the Plan
and the applicable Award Agreements and provided, further that no Awards (other
than a stock option) that are intended to be “performance-based” under
Section 162(m) of the Code shall be granted on or after the five-year
anniversary of the stockholder approval of the Plan unless the Performance Goals
are reapproved (or other designated performance goals are approved) by the
stockholders no later than the first stockholder meeting that occurs in the
fifth year following the year in which stockholders previously approved the
Performance Goals.





13

--------------------------------------------------------------------------------



3.13        Section 409A
3.13.1  All Awards made under the Plan that are intended to be “deferred
compensation” subject to Section 409A shall be interpreted, administered and
construed to comply with Section 409A, and all Awards made under the Plan that
are intended to be exempt from Section 409A shall be interpreted, administered
and construed to comply with and preserve such exemption. The Board and the
Committee shall have full authority to give effect to the intent of the
foregoing sentence. To the extent necessary to give effect to this intent, in
the case of any conflict or potential inconsistency between the Plan and a
provision of any Award or Award Agreement with respect to an Award, the Plan
shall govern.
3.13.2  Without limiting the generality of Section 3.13.1, with respect to any
Award made under the Plan that is intended to be “deferred compensation” subject
to Section 409A:
(a)        any payment due upon a Grantee’s termination of employment shall be
paid only upon such Grantee’s separation from service from the Company within
the meaning of Section 409A;
(b)        any payment to be made with respect to such Award in connection with
the Grantee’s separation from service from the Company within the meaning of
Section 409A (and any other payment that would be subject to the limitations in
Section 409A(a)(2)(b) of the Code) shall be delayed until six months after the
Grantee’s separation from service (or earlier death) to the extent such Grantee
is a “specified employee” (within the meaning of Section 409A);
(c)         if any payment to be made with respect to such Award would occur at
a time when the tax deduction with respect to such payment would be limited or
eliminated by Section 162(m) of the Code, such payment may be deferred by the
Company under the circumstances described in Section 409A until the earliest
date that the Company reasonably anticipates that the deduction or payment will
not be limited or eliminated;
(d)         to the extent necessary to comply with Section 409A, any other
securities, other Awards or other property that the Company may deliver in lieu
of shares of Common Stock in respect of an Award shall not have the effect of
deferring delivery or payment beyond the date on which such delivery or payment
would occur with respect to the shares of Common Stock that would otherwise have
been deliverable (unless the Committee elects a later date for this purpose in
accordance with the requirements of Section 409A);
(e)         with respect to any required Consent described in Section 3.3.2 or
the applicable Award Agreement, if such Consent has not been effected or
obtained as of the latest date provided by such Award Agreement for payment in
respect of such Award and further delay of payment is not permitted in
accordance with the requirements of Section 409A, such Award or portion thereof,
as applicable, will be forfeited and terminate notwithstanding any prior earning
or vesting;
(f)         if the Award includes a “series of installment payments” (within the
meaning of Section 1.409A-2(b)(2)(iii) of the Treasury Regulations), the
Grantee’s right to the series of installment payments shall be treated as a
right to a series of separate payments and not as a right to a single payment;
 

14

--------------------------------------------------------------------------------





(g)         if the Award includes “dividend equivalents” (within the meaning of
Section 1.409A-3(e) of the Treasury Regulations), the Grantee’s right to the
dividend equivalents shall be treated separately from the right to other amounts
under the Award; and
(h)        for purposes of determining whether the Grantee has experienced a
separation from service from the Company within the meaning of Section 409A,
“subsidiary” shall mean a corporation or other entity in a chain of corporations
or other entities in which each corporation or other entity, starting with Voya
Financial, has a controlling interest in another corporation or other entity in
the chain, ending with such corporation or other entity. For purposes of the
preceding sentence, the term “controlling interest” has the same meaning as
provided in Section 1.414(c)-2(b)(2)(i) of the Treasury Regulations, provided
that the language “at least 20 percent” is used instead of “at least 80 percent”
each place it appears in Section 1.414(c)-2(b)(2)(i) of the Treasury
Regulations.
3.14         Clawback/Recoupment
Awards under this Plan may be subject to recoupment or clawback as may be
required by applicable law, or the Company’s recoupment, or “clawback” policy as
it may be amended from time to time.
3.15        Governing Law
THE PLAN WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.
3.16        Choice of Forum
3.16.1  The Company and each Grantee, as a condition to such Grantee’s
participation in the Plan, hereby irrevocably submit to the exclusive
jurisdiction of any state or federal court located in New York, New York over
any suit, action or proceeding arising out of or relating to or concerning the
Plan. The Company and each Grantee, as a condition to such Grantee’s
participation in the Plan, acknowledge that the forum designated by this
Section 3.16.1 has a reasonable relationship to the Plan and to the relationship
between such Grantee and the Company. Notwithstanding the foregoing, nothing
herein will preclude the Company from bringing any action or proceeding in any
other court for the purpose of enforcing the provisions of Section 3.16.1.
3.16.2  The agreement by the Company and each Grantee as to forum is independent
of the law that may be applied in the action, and the Company and each Grantee,
as a condition to such Grantee’s participation in the Plan, (a) agree to such
forum even if the forum may under applicable law choose to apply non-forum law,
(b) hereby waive, to the fullest extent permitted by applicable law, any
objection which the Company or such Grantee now or hereafter may have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding in any court referred to in Section 3.16.1, (c) undertake not to
commence any action arising out of or relating to or concerning the Plan in any
forum other than the forum described in this Section 3.16 and (d) agree that, to
the fullest extent permitted by applicable law, a final and non-appealable
judgment in any such suit, action or proceeding in any such court will be
conclusive and binding upon the Company and each Grantee.
3.16.3  Each Grantee, as a condition to such Grantee’s participation in the
Plan, hereby irrevocably appoints the Chief Legal Officer of Voya Financial as
such Grantee’s agent for service of process in connection with any action, suit
or proceeding arising out of or relating to or concerning the Plan, who will
promptly advise such Grantee of any such service of process.
3.16.4  Each Grantee, as a condition to such Grantee’s participation in the
Plan, agrees to keep confidential the existence of, and any information
concerning, a dispute, controversy or claim described in Section 3.16, except
that a Grantee may disclose information concerning such dispute, controversy or
claim to the court that is considering such dispute, controversy or claim or to
such Grantee’s legal counsel (provided that such counsel agrees not to disclose
any such information other than as necessary to the prosecution or defense of
the dispute, controversy or claim).
 

15

--------------------------------------------------------------------------------





3.17         Severability; Entire Agreement
If any of the provisions of the Plan or any Award Agreement is finally held to
be invalid, illegal or unenforceable (whether in whole or in part), such
provision will be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining provisions will not
be affected thereby; provided that if any of such provisions is finally held to
be invalid, illegal, or unenforceable because it exceeds the maximum scope
determined to be acceptable to permit such provision to be enforceable, such
provision will be deemed to be modified to the minimum extent necessary to
modify such scope in order to make such provision enforceable hereunder. The
Plan and any Award Agreements contain the entire agreement of the parties with
respect to the subject matter thereof and supersede all prior agreements,
promises, covenants, arrangements, communications, representations and
warranties between them, whether written or oral with respect to the subject
matter thereof.
3.18        Waiver of Claims
Each Grantee of an Award recognizes and agrees that any determination made by
the Committee, the Company or the Board on all matters relating to the Plan or
any Award Agreement will be final, binding and conclusive, including, without
limitation, the amount of any Award and the terms of any Award Agreement. Each
Grantee of an Award recognizes and agrees that neither the Committee, the
Company nor the Board will be required to obtain the consent of any Grantee in
order to make any amendment to the Plan or any Award Agreement (other than an
amendment to the Plan or an Award Agreement to which his or her consent is
expressly required by the express terms of an Award Agreement).
3.19        No Third Party Beneficiaries
Except as expressly provided in an Award Agreement, neither the Plan nor any
Award Agreement will confer on any person other than the Company and the Grantee
of any Award any rights or remedies thereunder. The exculpation and
indemnification provisions of Section 1.3.4 will inure to the benefit of a
Covered Person’s estate and beneficiaries and legatees.
3.20        Successors and Assigns of Voya Financial
The terms of the Plan will be binding upon and inure to the benefit of Voya
Financial and any successor entity contemplated by Section 3.5.
3.21        Waiver of Jury Trial
EACH GRANTEE WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THE PLAN.
3.22        Date of Adoption, Approval of Stockholders and Effective Date
The Plan was adopted by the Board on May 28, 2014, approved by the stockholders
of Voya Financial on July 30, 2014 and became effective upon such stockholder
approval (the “Effective Date”).



16